Citation Nr: 1735973	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right ulnar neuropathy, residual of right wrist laceration. 

2.  Entitlement to an initial evaluation in excess of 0 percent prior to July 23, 2014, and in excess of 10 percent thereafter for right wrist scar, residual of right wrist laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.

This matter comes before the Board of Veterans Appeals (Board) from April 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2009, the RO, in pertinent part, granted entitlement to service connection for injured right wrist and assigned an initial noncompensable rating, effective March 26, 2008, and denied entitlement to service connection for hearing loss.  In April 2009, the Veteran filed a notice of disagreement with the RO's determinations regarding the rating assigned for his right wrist and the denial of service connection for hearing loss.  

In August 2010, the Veteran indicated that he wished to withdraw his claim of service connection for hearing loss.  

Before the remaining issues on appeal were certified to the Board, in a September 2010 rating decision, the RO granted entitlement to service connection for right wrist scar, evaluated as noncompensable effective March 26, 2008, and a separate 30 percent rating for right ulnar neuropathy, effective March 26, 2008.  The RO issued a statement of the case dated in September 2012 with respect to the wrist and scar claims, and the Veteran submitted his substantive appeal in October 2012.  In December 2014, the RO increased the evaluation of the Veteran's service-connected right wrist scar to 10 percent disabling effective July 23, 2014.

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in July 2017.  In July 2017, the Veteran submitted a statement indicating that he wished to cancel this hearing.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in an August 2017 Informal Hearing Presentation, requested a new examination in order to determine the current severity of the Veteran's disabilities, noting that the Veteran's most recent examination was in July 2014.  Although the mere passage of time does not require a new VA medical examination, in light of the representations of the Veteran's representative that a new examination is necessary because the current severity of the Veteran's service-connected disabilities has changed, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right wrist disabilities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should also identify all symptomatology and pathology associated with the service-connected right wrist disability, to include arthritis, limitation of motion, and neurological impairment, and comment on the severity of those manifestations.  

If arthritis and limitation of motion is identified, the examination report should include range of motion in degrees for the appellant's right wrist.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right wrist scar.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

3.  After completing any other development as may be indicated, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




